Case 9:20-cv-00119-RC-ZJH Document 23 Filed 11/23/20 Page 1 of 1 PageID #: 152




                           NOT FOR PRINTED PUBLICATION

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                LUFKIN DIVISION


 RODNEY MAHAN, JOHN H.                       §
 HENLEY, III, JOEL BARTON, JR.,              §           CASE NO. 9:20-CV-119-RC-ZJH
 JOHN RIGGINS, AND JUSTIN                    §
 SIKES                                       §           CAB
                                             §
 v.                                          §
                                             §
 TEXAS  DEPARTMENT    OF                     §
 PUBLIC  SAFETY,  STEVEN                     §
 MCCRAW, AND STEVEN MACH                     §
                                             §

         ORDER ACCEPTING THE MAGISTRATE JUDGE’S REPORT AND
                         RECOMMENDATION

      The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

 Judge, for all pretrial matters. On October 29, 2020, Judge Hawthorn issued a Report and

 Recommendation (Doc. #22) denying Defendants’ Motion to Dismiss Plaintiffs’ First Amended

 Complaint (Doc. #10). To date, the parties have not filed objections to the report and

 recommendation and the time for doing so has passed.

      After a de novo review, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure

 72, the court agrees with Judge Hawthorn’s recommended disposition and ACCEPTS the Report

 and Recommendation (Doc. #22). Defendants’ Motion to Dismiss Plaintiffs’ First Amended

 Complaint (Doc. #10) is DENIED.
               So ORDERED and SIGNED, Nov 23, 2020.


                                                                ____________________
                                                                Ron Clark
                                                                Senior Judge


                                              1
